W81XWH-15-C-0046 (tduvall161837) Page 2 of 2 SECTION SF 30 BLOCK 14 CONTINUATION PAGE SUMMARY OF CHANGES SECTION C - DESCRIPTIONS AND SPECIFICATIONS The following have been modified: KEY PERSONNEL (MAR 1999) (USAMRAA) a.The Contractor agrees to utilize the following Key Personnel on this contract: Pamela Palmer: [*] - Chief Medical Officer (and Principal Investigator) [ * ] , Clinical Operations [*] , Clinical Operations [*], Medical Affairs [*], Regulatory [*], Regulatory Affairs [ * ] , Engineering [ * ] , Quality Evangeline [*], Pharmaceutical Development [ * ] , Manufacturing Engineering [*] , Program Management b. The above Key Personnel shall be utilized as necessary to fulfill the requirements of this contract. c.The offerer must provide thorough and detailed documentation of the experience, abilities, and background for Key Personnel under this contract in the form of resumes or equivalent statements of qualifications. Such documentation should include but not be limited to: name, curriculum vitae, type and description of experience. d.The contractor agrees that during the contract performance period substitution for Key Personnel shall not be permitted unless such substitution is necessitated by sudden illness, death, or termination of employment. In any of these events, the contractor shall promptly notify the Contracting Officer and provide the information required by paragraph (e) below. e.All requests for substitutions must provide a detailed explanation of the circumstances necessitating the proposed substitution(s), a complete resume for the proposed substitute(s), and any other information requested by the Contracting Officer needed to approve or disapprove the proposed substitution(s). All proposed substitutes shall have qualifications that are equal to or higher than the qualifications of the person to be replaced. The Contracting Officer or his authorized representative will evaluate such requests and promptly notify the contractor of his approval or disapproval thereof. f.
